Citation Nr: 0103316	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right femur with 
intramedullary rod placement.  

2.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right radial head.  

3.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right scapula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to June 
1994.  Service with the United States Marine Corps Reserves 
from July 26, 1997 to August 9, 1997, has been documented.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office and Medical Center (RO&MC) in Wichita, Kansas.


FINDINGS OF FACT

1.  Residuals of a fracture of the right femur are manifested 
by right hip pain on extended use. 

2.  The veteran is tender to palpation in the anatomical area 
of a thirteen centimeter scar of the right hip and femur and 
has pain at the incisional site. 

3.  The RO&MC denied the veteran's claims for initial 
compensable evaluations for service-connected residuals of a 
fracture of the right radial head and residuals of a fracture 
of the right scapula in a July 1998 rating decision; the 
veteran was informed of the decision and his appellate rights 
on July 17, 1998.

4.  The veteran disagreed with the July 1998 rating decision 
and the RO&MC provided a supplemental statement of the case 
concerning the issue in the above rating action to the 
veteran on October 14, 1998.  

5.  Thereafter, written correspondence addressing the issues 
of entitlement to initial compensable evaluations for 
service-connected residuals of a fracture of the right radial 
head and residuals of a fracture of the right scapula was not 
received from the veteran or his representative until October 
4, 2000.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right femur with 
intramedullary rod placement have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5255 (2000).

2.  The criteria for a separate 10 percent evaluation for a 
superficial scar over the right hip and femur have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2000).

3.  A timely substantive appeal has not been received with 
respect to a July 1998 rating decision denying initial 
compensable evaluations for service-connected residuals of a 
fracture of the right radial head and residuals of a fracture 
of the right scapula.  38 U.S.C.A. § 7105(a)(d) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Right Femur

A.  General laws and Regulations

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that all records pertinent to the veteran's 
appeal have been obtained, and the veteran has been provided 
current VA examinations of his right femur in March 1998.  
The veteran has been informed of the evidence necessary to 
substantiate his claim and of the evidence that he should 
submit to substantiate his claim.  There appears to be no 
outstanding evidence which should be obtained.  Consequently, 
there is no further action to be undertaken to comply with 
the provisions of the VCAA, and the veteran will not be 
prejudiced as a result of the Board deciding this appeal 
without first affording the RO&MC an opportunity to consider 
his claim in light of the VCAA.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000). The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45. The intent of the Rating Schedule is to 
recognize actually painful, unstable or maligned joints, due 
to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.

Additionally, the Board observes that in a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

B.  Factual Background

A review of the clinical history reflects that while in 
reserve training for the United States Marine Corps in July 
1997, the veteran sustained a nondisplaced fracture of the 
right proximal femur in the area of the lesser trochanter and 
subsequently underwent internal fixation of the right 
subtrochanteric femur with an intramedullary rod and a spiral 
blade plate.  The veteran tolerated the procedure well.  

In August 1997, the veteran appeared before a Medical Board 
as an inpatient at a naval hospital.  Upon examination, there 
was a healing fifteen centimeter wound over the right hip 
with no evidence of infection.  There was a small incision 
over the distal lateral thigh, and it was healing without 
evidence of infection.  The veteran had a completely normal 
neurovascular examination.  The veteran was diagnosed as 
having a comminuted displaced right subtrochanteric femur 
fracture.  The Medical Board concluded that because of the 
severity of the right femur fracture, it was unlikely that 
the veteran would return to a status which would allow him to 
continue on active duty.  The Medical Board recommended that 
the veteran be placed on permanent partial disability and the 
case was referred to the Physical Evaluation Board (PEB) for 
adjudication.  

When examined by VA at an orthopedic clinic in September 
1997, the veteran was unable to raise his right leg from a 
seated position in order to lay down on the table without 
extreme difficulty.  No knee flexion contracture was noted.  
The veteran had excellent pain-free range of motion at full 
extension.  He was neurovascularly intact.  He was slightly 
tender to palpation over the greater trochanter.  X-rays 
showed no change in position and interval callous formation 
at the fracture site.  There was no evidence of heterotopic 
ossification, although there was a hint of some heterotopic 
ossification a the proximal aspect of the rod from X-rays  of 
the right femur conducted in August 1997.  The veteran was 
instructed to remain in physical therapy two times a week.  
In October 1997, a PEB determined that the veteran was found 
unfit for duty and he was placed on the Temporary Disability 
Retired List.    

The veteran was seen at various times in a VA orthopedic 
clinic from October to December 1997.  In October 1997, the 
veteran had some obvious quadriceps wasting.  He was able to 
perform a straight leg raise, but with resisted hip flexion 
he had some discomfort.  There was no evidence of any pain on 
passive range of motion of his hip or palpation of the 
greater trochanter.  There was pain with resisted hip 
flexion.  The veteran was otherwise neurovascularly intact 
and rotationally symmetric.  X-rays of the right hip region 
showed increased healing.  An impression was made of pain 
with resisted hip flexion status-post reconstructed nailing 
of the right proximal femur likely secondary to at least some 
iliopsoas irruption secondary to his lesser trochanter 
fracture.  

In November 1997, the veteran was able to move himself onto 
the table. He had full range of motion of his right lower 
extremity, and was able to perform a straight leg raise and 
lift his leg onto the table.  He had excellent range of 
motion with no evidence of pain with external or internal 
rotation at zero degrees of flexion. There was some mild pain 
at the lesser trochanter with resisted hip flexion; 
otherwise, the veteran was neurovascularly intact.  X-rays 
showed a bridging callous.  He was in a slight degree of 
varus.  The veteran was allowed to progress to sixty pounds 
of partial weight bearing and he was instructed to return to 
the clinic in four weeks.  

In December 1997, the veteran indicated that he was doing 
pretty well.  He was on 60 pounds of weight bearing.  He 
easily performed a straight leg raise test.  There was no 
evidence of any pain with resisted flexion of his hips.  His 
passive range of motion was 115 to 120 degrees of flexion.  
Internal and external rotation of the hips were 45 and 65, 
respectively.  X-rays of the right femur revealed a healed 
fracture.  The veteran's weight bearing was increased to 90 
pounds.  

When the veteran returned to the VA orthopedic clinic in 
January 1998, he indicated that he was able to weight bear 90 
pounds.  There was no evidence of any pain in the right hip.  
The veteran had full range of motion and strength in the hips 
.  X-rays of the right femur showed a healed fracture with an 
abundant callous in an acceptable position.  The examining 
physician noted that the veteran was not able to perform 
field duty and he was to return in three months.  The 
examiner reported that the veteran might be able to progress 
to full weight bearing, remove himself from the crutches, and 
wean himself from a cane.  

A March 1998 VA bones examination report reflects that the 
veteran complained of pain in the right femur primarily when 
he placed pressure on the leg in the supine position or when 
he walked greater than five blocks.  He denied having any 
weakness, stiffness, swelling, heat, and redness, giving 
away, or locking.  The examiner reported that the veteran was 
not on any medication.  The veteran indicated that laying on 
his right leg made the pain increase and that it would 
dissipate on its own after approximately 30 seconds.  Upon 
examination of the right hip and femur,  there was a thirteen 
centimeter scar which was slightly raised, hyperpigmented, 
non tender, and non-adherent to the underlying tissue.  There 
was no associated tissue loss.  There was also a one 
centimeter scar above the lateral aspect of the knee.  There 
was no evidence of any muscle loss noted.  Examination of the 
knees and hip and range of motion the right side were all 
within normal limits.  A diagnosis of fractured right femur 
with intramedullary rod placement and residual pain was 
entered by the examining physician. 

During a March 1998 VA general medical examination, the 
veteran indicated that he was currently employed full-time in 
a security position.  The veteran limped slightly favoring 
his right leg.  A diagnosis of fracture right femur with 
placement of intramedullary rod in July 1997 with residual 
pain was noted by the physician. 

A March 1998 VA orthopedic examination report reflects that 
the veteran complained of bilateral persistent knee pain that 
varied with his activity.  He reported that if he worked an 
eight-hour shift, he had pain in his knees.  He also reported 
some weakness in his knees if he were on his feet for several 
hours.  He denied any stiffness, swelling, heat, and redness 
giving away, locking, episodes of flare-ups or dislocation.  
The veteran did not use crutches or a brace.  Examination of 
the knees showed no evidence of any effusion or bony 
abnormalities.  Range of motion showed flexion to 140 
degrees, bilaterally, and extension to +10 degrees, 
bilaterally.  The veteran had flexion of the right hip from 
zero to 125 degrees.  X-rays of the knee showed an orthopedic 
rod in place with right demineralization.  A diagnosis of 
bilateral knee pain secondary to patellofemoral syndrome was 
entered. 

A March 1998 VA muscles examination report reflects that the 
muscles had normal strength with no abnormalities.  There was 
no evidence of any tissue loss or tendon damage.  The scar of 
the right femur was non-tender to palpation.  There was no 
adherence to underlying tissue.  A diagnosis of a prior 
fracture of the right femur with residual scars and pain and 
no muscle damage was recorded by the examiner.  

When examined by VA in the orthopedic clinic in April 1998, 
the examiner reported that the veteran was able to bear full 
weight and that he was employed full-time.  The veteran had 
not been able to engage in any physical activity other than 
walking.  He reported having discomfort if he tried to pick 
up the pace.  The veteran indicated that he had pain at the 
incisional site.  An examination revealed a well healed scar.  
The veteran was tender to palpation over the intertrochanter.  
Internal and external rotation was 45 and 65 degrees, 
respectively, bilaterally.  He had 4/1 and 2/5 flexor 
strength in his right hip.  There was some mild discomfort 
with resisted abduction.  X-rays showed a well healed 
subtrochanteric fracture.  

C.  Analysis

The RO&MC has assigned a 10 percent evaluation to the 
service-connected residuals of a fracture of the right femur 
with intramedullary rod placement under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2000).  Under that code, impairment of 
the femur warrants a 10 percent rating if there is malunion 
of the femur with slight knee or hip disability, a 20 percent 
rating if there is malunion of the femur with moderate knee 
or hip disability, and a 30 percent rating if there is 
malunion of the femur with marked knee or hip disability.  
Fracture of the surgical neck of the femur with false joint 
warrants a 60 percent rating.  A 60 percent rating, or 
higher, is warranted for fracture of the shaft or anatomical 
neck of the femur with nonunion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

Within the Rating Schedule, 38 C.F.R. § 4.71, Plate II shows 
normal thigh (hip) flexion to 125 degrees and normal thigh 
(hip) extension to 0 degrees. The plate also shows normal 
thigh (hip) abduction to 45 degrees.

Under the Rating Schedule, limitation of extension of the 
thigh warrants a maximum 10 percent rating if extension is 
limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5251 
(2000).

Limitation of flexion of the thigh warrants a 10 percent 
rating if flexion is limited to 45 degrees, a 20 percent 
rating if flexion is limited to 30 degrees, a 30 percent 
rating if flexion is limited to 20 degrees, and a 40 percent 
rating if flexion is limited to 10 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5252 (2000).

Impairment of the thigh warrants a 10 percent rating if the 
affected leg cannot toe-out more than 15 degrees due to 
limitation of rotation of the affected leg, or if the legs 
cannot be crossed due to limitation of adduction.  Impairment 
of the thigh warrants a 20 percent rating where there is 
limitation of abduction and motion is lost beyond 10 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2000).

As noted above, the veteran's service-connected residuals of 
a fracture of the right femur with intramedullary rod 
placement is currently rated as 10 percent disabling under 
Diagnostic Code 5255.  The clinical evidence does show that 
the veteran walks with a slight limp favoring the right lower 
extremity and that he has right hip pain with extended use.  
However, the veteran has been found to have full range of 
motion of the right hip and knees.  The Board is satisfied 
that the veteran has slight right hip disability, which 
warrants a 10 percent rating under Diagnostic Code 5255. 
However, the evidence does not, in the Board's judgment, show 
symptoms that more nearly approximate moderate right hip 
disability, which would be required for a 20 percent rating.  
In this regard, the veteran has, as noted above, full range 
of motion of the right hip and knees, works full-time in a 
security position and can walk and bear full weight.  

As the veteran has consistently demonstrated full range of 
motion of the right hip, a higher evaluation is not warranted 
on the basis of limitation of motion under diagnostic codes 
5252 and 5253.

In determining the extent of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, concerning 
functional impairment due to pain, weakness, excess 
fatigability and incoordination, and functional impairment on 
repeated use and during flair-ups are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran does 
have pain associated with extended use of the right hip.  
However, the record shows no limitation of motion as a result 
of pain and there is no evidence of any weakness, excess 
fatigability or incoordination of the right hip, and the 
right hip is not subject to flare-ups.  Therefore, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45, it is the 
opinion of the Board that neither alone, nor with the 
associated pain, does the veteran's overall disability 
warrant an evaluation in excess of the currently assigned 10 
percent evaluation. 

As outlined above, the medical evidence shows that the 
veteran has a 13 inch centimeter scar over the right hip and 
femur which was tender in the anatomical region of the scar 
and has pain at the incisional site.  Therefore, resolving 
the benefit of the doubt in the appellant's favor, a separate 
compensable evaluation is assignable for a superficial scar 
over the right hip and femur under 38 C.F.R. § 4. 118, 
Diagnostic Code 7804 (2000).  See Esteban v. Brown, 6 Vet. 
App. 259, at 261-62.  

In reaching the above determination, the Board finds that the 
medical evidence of record does not raise the question of 
whether a higher evaluation was warranted for any periods of 
time following the initial grant of service connection so as 
to warrant "staged" ratings due to a significant change in 
the level of disability.  Rather, the symptomatology reported 
during the pendency of this appeal has remained essentially 
consistent, with the degree of severity at all times fully 
contemplated by the assigned evaluation.  Moreover, the 
veteran has not alleged, and the record does not demonstrate, 
that any recent findings were used in any way to deprive him 
of a higher rating when he was originally evaluated by the 
VA.  See Fenderson v. West, supra.

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000).  While the Board observes that the 
veteran has been placed on the temporary disabled retirement 
list from active duty, he has been able to work full-time in 
a security position.  The veteran has not indicated that he 
has missed work as a result of his service-connected 
residuals of a fracture of the right femur.  Even if such 
statements were submitted, the currently assigned evaluation 
contemplates industrial impairment.  The record does not 
reflect that the veteran has required frequent periods of 
hospitalization because of the service-connected disability 
and it does not indicate that the manifestations of the 
disability are unusual or exceptional.  Rather, the evidence 
shows that the manifestations of the disability are fully 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Right radial head and right scapula

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).

The veteran's claims for initial compensable evaluations for 
service-connected residuals of a fracture of the right radial 
head and residuals of a fracture of the right scapula were 
denied in a July 1998 rating decision.  The veteran was 
informed of the decision and of his appellate rights in July 
1998.  In response to his Notice of Disagreement, he was 
provided a statement of the case on this issue in October 
1998.  A Substantive Appeal addressing the denials of the 
aforementioned issues was not received by the veteran during 
the appeal period.  Since a Substantive Appeal with respect 
to the denial of initial compensable evaluations for service-
connected residuals of a fracture of the right radial head 
and residuals of a fracture of the right scapula was not 
received within one year of notice of the July 1998 rating 
decision or within 60 days of the issuance of the statement 
of the case, the Board must conclude that the veteran has not 
filed a timely Substantive Appeal with respect to this.  
Although the veteran's representative addressed these issues 
on appeal in an October 2000 written argument which could 
have been accepted instead of a formal Substantive Appeal in 
some instances, the correspondence was too late to remedy the 
defect.  The argument was not submitted until after the time 
period during which the veteran had to file his Substantive 
Appeal.  Accordingly, the appeal with respect to these issues 
are dismissed.


ORDER

An evaluation in excess of 10 percent for residuals of a 
fracture of the right femur with intramedullary rod placement 
is denied. 

A separate 10 percent rating for a scar of the right hip and 
femur is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

The appeals as to entitlement to initial compensable 
evaluations for service-connected residuals of a fracture of 
the right radial head and residuals of a fracture of the 
right scapula are dismissed.



		
	ROBERT E. O'BRIEN
	Acting Member
	Board of Veterans' Appeals



 

